DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashiba (US 5,035,306).
In Re claim 1, Ashiba discloses a variable damping force shock absorber (1), comprising: an outer tube cylinder (29); an inner tube cylinder (2) separated into a first and second chamber (4, 5); a piston rod (10); a valve housing (6, 8,12) with a connection flow path (11, 13)  formed therethrough; a first piston valve (16, 17); a 
In Re claims 2, 13, and 14, the fluid is force entirely through the first piston valve when the bypass flow path is closed, and flows thought the first piston valve and second piston valve within the bypass fluid path with the flow path is open.
In Re claim 3, see upper and lower valve housing (12, 6, 8) connected to the piston rod (10), and first piston valve (16, 17) which is external to the valve housing.
In Re claim 4, see housing hole (adjacent 11) in fig. 2.
In Re claims 5 and 6, see seal guide (support member 34) having a seal (see o-ring) which is provided adjacent the housing hole and immediately above the second piston valve (21, 22), and is in close contact with the plunger (39) in a closed position (see fig. 2).
In Re claims 7, 8, and 11, see spring (36).
In Re claims 9 and 12, see magnet (40, 41) and axially movable plunger (39).
In Re claim 10, see guide (34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657